 



Exhibit 10(iii)(A)4
(LUCENT TECHNOLOGIES LOGO) [y13681y1368190.gif]
LUCENT TECHNOLOGIES INC. 2003 LONG TERM INCENTIVE PROGRAM (“PLAN”) STOCK OPTION
AGREEMENT
These terms and conditions apply to certain option grants (“Options”) authorized
under the Plan by the Long Term Incentive Awards Committee to eligible Employees
whose Options are properly on record with the plan’s current record keeper. Such
Options are to purchase from Lucent Technologies Inc. (“Lucent”) a number of
common shares, par value US$.01 of Lucent (‘Shares”). The grant date (“Grant
Date”), the number of Shares and the grant price are specified in the plan’s
records and are subject to the terms and conditions of the Plan and this
agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

1.   Exercisability of Option. This Option may be exercised at any time prior to
its Expiration Date or cancellation as follows:

  (a)   Except as provided below, 25% of the Shares covered by this Option shall
become exercisable on the first anniversary of the Grant Date. 25% of the Shares
covered by this Option shall become exercisable every year thereafter. Any
fraction of a Share that becomes exercisable on any date will be rounded down to
the next lowest whole number, and any fraction of a Share shall be added to the
portion of the Option becoming exercisable on the following vesting date.    
(b)   Except as provided below, the last day you can exercise this Option is the
day preceding the seventh anniversary of the Grant Date (the “Expiration Date”).
    (c)   In the event you are placed on a company initiated leave of absence as
defined in the Officer Severance Policy, this Option will continue to vest in
accordance with the Officer Severance Policy.     (d)   Upon the termination of
your employment by reason of death, Disability or Retirement, any portion of
this Option that is then exercisable shall remain exercisable until the earlier
of (i) two years from the date of termination or (ii) the Expiration Date, and
the Applicable Vesting Portion shall not be forfeited and canceled and shall
become immediately exercisable until the earlier of two years from the date of
termination or the Expiration Date. Any portion of this Option which is not then
exercisable will be cancelled. “Applicable Vesting Portion” is determined as of
the date of termination of employment and shall be the portion of the Option
computed as follows (but not less than zero):

          Applicable Vesting Portion = N x M/D - E

      where:

     
N =
  the number of Shares originally subject to the Option,

M =
  the number of complete months elapsed since the Grant Date,
D =
  the number of complete months between the Grant Date and the date on which the
Option was originally scheduled to become completely exercisable, and
E =
  the number of Shares covered by the Option for which the Option has already
become exercisable (regardless of whether the Option has been exercised with
respect to such Shares).

  (e)   Upon the termination of your employment for Cause, this Option will be
canceled.     (f)   Upon the termination of your employment as a result of a
Company Action, any portion of this Option that is then exercisable shall remain
exercisable until the earlier of the ninetieth day from the date of termination
or the Expiration Date. Any portion of this Option which is not then exercisable
will be canceled. If your employment terminates under circumstances constituting
both a Company Action and Retirement, this Option will follow the provisions
under paragraph (c) above for termination of employment by reason of Retirement.
    (g)   Upon the termination of your employment for any reason other than
Retirement, death, Disability, Cause or Company Action, any portion of this
Option which is then exercisable will remain exercisable until the earlier of
the ninetieth day after termination of employment or the Expiration Date and any
portion of this Option which is not then exercisable will be canceled.     (h)  
It will not be considered a termination of your employment if you (i) transfer
to or from Lucent and any Affiliate or (ii) are placed on an approved leave of
absence. Unless otherwise determined by the Committee, it will be considered a
termination of employment if your employer ceases to be Lucent or a Subsidiary.

2.   Definitions.

  (a)   Retirement. “Retirement” means termination of employment with Lucent or
any of its Affiliates under any of the following circumstances or entitlements:

  (i)   Service Pension under the Lucent Retirement Income Plan as defined in
such plan;     (ii)   Similar pension under any comparable plan or arrangement
with Lucent or a Subsidiary; or     (iii)   You are at least age 50 with a
minimum of 15 years service with Lucent.

Page 1 of 3



--------------------------------------------------------------------------------



 



  (b)   Disability. “Disability” means termination of employment under
circumstances where you qualify for and receive payments under a long-term
disability pay plan maintained by Lucent or any Subsidiary or as required by or
available under applicable local law.     (c)   Cause. “Cause” means:

  (i)   violation of Lucent’s code of conduct, Business Guideposts;     (ii)  
conviction (including a plea of guilty or nolo contendere) of a felony or any
crime of theft, dishonesty or moral turpitude; or     (iii)   gross omission or
gross dereliction of any statutory or common law duty of loyalty to Lucent.

  (d)   Company Action. “Company Action” means a Company or Subsidiary declared
force management program, sale of a unit or portion of a unit, Company or
Subsidiary initiated transfer of a Participant to a corporation, partnership,
limited liability company or other business entity in which the Company has an
equity interest and which does not constitute a Subsidiary or placement of the
job function of a Participant with an outsourcing contractor.

3.   Exercise Procedure.This Option shall be exercised by delivering a notice to
Lucent’s agent using the method prescribed by Lucent for this purpose. Your
exercise will become effective only after you have followed the agent’s exercise
procedures and paid to the agent, or made arrangements acceptable to Lucent for
the payment to the record keeper of, the exercise price for the Option and
applicable withholding, other taxes or fees. All payments must be in US dollars
by check or other method acceptable to Lucent or in Shares or a combination of
cash and Shares such that the total of the cash plus the Fair Market Value, as
determined in accordance with procedures established by the Committee, of the
Shares on the date of exercise at least equals the aggregate exercise price of
the Shares as to which the Option is being exercised; provided, however, that
any Shares surrendered as payment must have been owned by you at least six
months prior to the date of exercise.   4.   Issuance of Lucent Shares.
Following exercise of any portion of this Option, Lucent will issue the number
of Shares purchased under this Option. Neither you nor anyone else shall be, or
have any of the rights and privileges of, a shareholder of Lucent in respect of
any Shares purchasable upon the exercise of this Option, in whole or in part,
unless and until such Shares shall have been issued.   5.   Transferability.

  (a)   Except as provided in Section 5(b), this Option is not transferable by
you other than by will or the laws of descent and distribution, and during your
lifetime the Option may be exercised only by you or your guardian or legal
representative.     (b)   This Option may be transferred by you, in accordance
with rules established by the Company, to one or more members of your immediate
family, to a partnership of which the only partners are you and/or members of
your immediate family or a trust established by you for the benefit of you
and/or one or more members of your immediate family (each such transferee a
“Permitted Transferee”). For purposes of this Section 5(b), your immediate
family means your spouse, parents, children, grandchildren and the spouses of
children and grandchildren. A Permitted Transferee may not further transfer the
Option. An Option transferred pursuant to this Section shall remain subject to
all of the provisions of the Plan and this agreement, including, but not limited
to, the provisions of Sections 1 and 2 relating to the exercise of the Option
under termination of your employment.     (c)   You may, in accordance with
procedures established by the Committee, designate one or more beneficiaries to
receive all or part of the Option in case of your death, and you may change or
revoke such designation at any time. Such designation shall not be effective
unless and until the Senior Vice President—Human Resources or the Vice President
of Compensation, Benefits and Health Services shall determine, on advice of
counsel, that exercise of the Option by your beneficiary(ies) does not require
any registration, qualification, consent or approval of any securities exchange
or governmental or regulatory agency or authority. In the event of your death,
any portion of this Option that is subject to such a designation (to the extent
such designation is valid, effective and enforceable under this agreement and
applicable law) shall be distributed to such beneficiary or beneficiaries in
accordance with this agreement. Any other portion of this Option shall be
distributable to your estate. If there shall be any question as to the legal
right of any beneficiary to receive a distribution hereunder, or to the extent
your designation is not effective, such portion may be exercised by your estate,
in which event neither Lucent nor any Affiliate shall have any further liability
to anyone with respect to such Option.

6.   No Right of Employment. Neither the Plan nor this agreement shall be
construed as giving you the right to be retained in the employ of Lucent or any
Affiliate.   7.   Regulatory Approvals. If the Senior Vice President — Human
Resources or the Vice President of Compensation and Benefits of Lucent, or their
successor, determines, on advice of counsel, that the listing, registration or
qualification of the Shares upon any securities exchange or under any law, or
the consent or approval of any governmental or regulatory agency or authority,
is necessary or desirable as a condition of, or in connection with, the exercise
of the Option, no portion of the Option may be exercised until or unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained. The foregoing shall not be construed as requiring any such
listing, registration, qualification, consent or approval.   8.   Determinations
of the Committee.Any determinations or decisions made or actions taken arising
out of or in connection with the interpretation and administration of this
agreement and the Plan by the Committee shall be final and conclusive.   9.  
Amendments. This agreement may be amended by the Committee provided that no such
amendment shall impair your rights hereunder without your consent.   10.  
Taxes. Lucent may withhold or require payment of taxes or social insurance
payments due upon the exercise of this Option. Payments may be paid in cash or a
combination of cash and Shares if permitted by the Administrator.

Page 2 of 3



--------------------------------------------------------------------------------



 



11.   Governing Law. The validity, construction and effect of this agreement and
the Plan shall be determined in accordance with the laws of the State of
Delaware in the United States without giving effect to principles of conflicts
of laws.   12.   Other Terms.

  (a)   Lucent makes no representation as to the value of this Option or whether
you will be able to realize any profit out of it.     (b)   You understand that
should you die owning shares of Lucent stock or rights to acquire such stock,
the stock or rights may subject your estate to United States federal estate
taxes. You understand that you should seek your own tax advice regarding this
potential tax.     (c)   By accepting this Option or exercising any portion of
it, you signify your understanding of its terms and conditions.

13.   Black Out Periods. In connection with significant corporate transactions
or developments such as spin-offs or stock splits, Lucent reserves the right to
designate periods during which you may not exercise this Option.

Page 3 of 3